Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2010 has been entered. 
This action is a non-final action on the merits in response to communication filed on 05/06/2021.
	
Claims 1-20 have been amended.  Claims 1 – 20 are currently pending and have been examined in this application.


Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments
Applicant’s remarks have been considered.
In the remarks Applicant argues, “…the claims recite more than a mental process and also recite more than merely an improvement on an abstract idea. Rather, the 
The judicial exceptions do are not integrated into a practical application. The claims recite the additional elements of at least one processor, a non-transitory computer readable medium an administrator client device and a respondent client device. These are generic computer components for performing the receiving a set of survey logic rules, receiving a response, analyzing a text response, determining a sentiment score, selecting a follow-up questions and provide the follow-up question to a user. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. See below for full rejection.
Applicant further argues that the claimed invention improves the computational efficiency of generating and distributing digital survey questions. 
Examiner notes, using a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Here, the claimed limitations appear to offer an improvement to the business process used to generate and distribute digital survey questions. Further, there is no indication in the Specification of an improvement in a technology (e.g. a computer) or a technical field.
Applicant argues that neither Williams nor Tryfon teach or suggest “receiving, from 

	Examiner respectfully disagrees. Williams discloses restructuring a survey in real-time through the use of follow-up questions predetermined by a user based on topics of interests (see ¶0024), thus indicating a survey flow mapping. Williams further discloses using business rules (e.g. logical conditions) to ask additional questions based on the specific ratings or goods/services. However, to advance prosecution Examiner has provided new grounds of rejection as necessitated by amendment and has replaced Tryfon with Pearson et al. to cover logical conditions within survey administration. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing a follow-up digital survey questions. 
Claim 1 recite:
analyzing the text-based response to identify an indicated topic and to determine a sentiment score…;
determining that the sentiment score for the indicated topic satisfies a logical condition…
	The limitation under its broadest reasonable interpretation covers Mental Processes as the limitations can reasonably be performed in the human mind. For example analyzing a text response and determining a sentiment score can be performed in the human mind. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 9 and 16 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. 
The dependent claims encompass the same abstract concept. Claim 2 is directed to selecting follow-up questions based on logic rules and encompasses Mental Processes. Claim 3 is directed to a machine learning model and are considered a part of the abstract of Mental Processes and includes Mathematical Concepts as a machine learning model involves mathematical operations. Claim 4 is directed to mapping possible sequences, Claim 5 is directed to determining sentiment score and selecting an f/u question, Claim 6 is directed to determining sentiment score, Claim 7 is directed to determining a magnitude and Claim 8 is directed to selecting an f/u survey question. Dependent Claims 10-15 and 17-20 substantially recite the subject matter of claims 2-8 and encompass the identified abstract concept. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional element of an administrator client device and a respondent client device. Claims 9 and 16 recites the additional elements of at least one processor, a non-transitory computer readable medium an administrator client device and a respondent 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of a processor, a non-transitory storage medium and a client device are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving logic rules and receiving a response to a survey and providing a follow-up question are considered extra-solution activity in Step  2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. 

The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, the claims are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,2, 6, 9, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Pearson et al. (US 2011/0106731). 
Claim 1:
Williams discloses:

A method comprising:   receiving, from an administrator client device, a set of survey logic rules [that define a survey flow mapping multiple possible sequences through a plurality of digital survey questions to provide based on logical conditions ]set by the administrator device for branching among the plurality of digital survey questions; (see at least ¶0010, each topic mentioned by the customer is tagged and analyzed for sentiment and the next question or set of questions would then be determined; see also ¶0035, a set of business rules provided by the user is used to ask additional questions based on the specific ratings)
 receiving, from a respondent client device, a text-based response to a digital survey question associated with a digital survey, the response comprising a string of text; (see at least ¶0010, text input from a customer begins with asking the customer to answer an open ended question; see also  ¶0002-¶0003, responses to an open-ended survey as a textual response)
 analyzing the string of text of the text-based response to identify an indicated topic and to determine a response feature sentiment score associated with the response indicated topic; (see at least ¶0010, the system analyzes the comment with voice and/or text analytics to determine what the customer said about their experience and each topic mentioned by the customer is tagged and analyzed for sentiment; see also ¶0041, the text of a consumer response is analyzed using NPL; see also ¶0034, consumer identified topics; see also ¶0036-¶0037)
determining that the sentiment score for the indicated topic satisfies [a logial condition indicated by the set of survey logic rules]; (see at least ¶0036-¶0037, if 
selecting, based on determining that the sentiment score for the indicated topic satisfies [the logical condition], a follow-up digital survey question belonging to a sequence [from among the multiple possible sequences] of the survey flow defined by the survey logic; and (see at least ¶0036-¶0037, if the confidence interval does not meet or exceed user defined threshold value on the identified topic the system prompts the customer to confirm perceived sentiment; see also ¶0038-¶0039; see also Claim 5, assigning an ordinal data value to consumer sentiment)
providing the follow-up digital survey question to the respondent client device. (see at least ¶0037-¶0039, if the confidence interval does not meet or exceed user defined threshold value on the identified topic the system prompts the customer to confirm perceived sentiment)
While Williams discloses the above limitations, Williams does not explicitly disclose a sentiment value or score; however, Pearson does disclose:
receiving, from an administrator client device, a set of survey logic rules [that define a survey flow mapping multiple possible sequences through a plurality of digital survey questions to provide based on logical conditions ]set by the administrator device for branching among the plurality of digital survey questions; (see at least Figure 2 and associated text; see also ¶0029, questions that related 
determining that the sentiment score for the indicated topic satisfies a logical condition indicated by the set of survey logic rules; (see at least ¶0033, rules engine determines whether there is a condition that depends on the set values of the intermediate variables is met then determines next question based on condition; see also ¶0025; see also ¶0041)
selecting, based on determining that [the sentiment score] for the indicated topic satisfies the logical condition, a follow-up digital survey question belonging to a sequence from among the multiple possible sequences of the survey flow defined by the survey logic; (see at least ¶0033, rules engine determines whether there is a condition that depends on the set values of the intermediate variables is met then determines next question based on condition; see also ¶0025)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams with the logical conditions to select next questions of Pearson to provide decision support system representing a questionnaire to assist in presenting the most relevant questions to a survey taker (see ¶0002-¶0003).

Claim 2:
While Williams and Pearson disclose claim 1 and Williams further discloses:
wherein selecting the follow-up digital survey question comprises determining, based on the set of survey logic rules, that the logical condition triggers branching to the follow-up digital survey question within the survey flow when fulfilled. (see at least ¶0035, a set of business rules is used to ask additional questions; see also ¶0039, a rule can be applied if respondent answers 4 or higher ask them another question or if a text response results in a neg response a business rule for follow-up questions is implemented; see also ¶0039)
Williams does not explicitly disclose logical condition; however, Pearson does disclose:
wherein selecting the follow-up digital survey question comprises determining, based on the set of survey logic rules, that the logical condition triggers branching…(see at least ¶0011, rule sets; see also ¶0032-¶0033, logical order of questions and branching)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams with the logical conditions to select next questions of Pearson to provide decision support system representing a questionnaire to assist in presenting the most relevant questions to a survey taker (see ¶0002-¶0003).


Claim 6:
While Williams and Pearson disclose claim 1 and Pearson discloses logical conditions (see at least ¶0041), Williams further discloses:
wherein determining that the sentiment score for the indicated topic satisfies the logical condition comprises determining that the sentiment score falls within a first range from among a set of possible ranges of sentiment scores. (see at least ¶0043, identifying that a respondent has replied with an overly simplistic phrase the system prompts the respondent to enrich their comment, where the overly simplistic phrase may encompass a range and threshold; see also ¶0040, sentiment measure)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams with the logical conditions to select next questions of Pearson to provide decision support system representing a questionnaire to assist in presenting the most relevant questions to a survey taker (see ¶0002-¶0003).
Claims 9, 10 and 13 for a system and Claims 16, 17 and 20 for a crm substantially recite the subject matter of Claims 1, 2  and 6 and is rejected based on the same rationale.


Claims 3, 11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Pearson et al. (US 2011/0106731) further in view of Erle et al. (US 2016/0162569).
 Claim 3:
While Williams and Pearson disclose claim 1, and Williams further discloses wherein analyzing the response to determine the sentiment score
wherein analyzing the text-based response to determine [the sentiment score] comprises utilizing a machine learning to generate the sentiment score from the text-based response. (see at least ¶0024-¶0025, machine learning model to determine when tweets convey positive or negative sentiment)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams and the logical conditions to select next questions of Pearson with the determining of positive or negative sentiment using machine learning of Erle to more easily determine what actual public sentiment may be (see ¶0024).
	Claim 11 for a system and Claim 18 for a crm substantially recite the subject matter of Claim 3 and is rejected based on the same rationale.

Claims 4, 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Pearson et al. (US 2011/0106731) further in view of Erle et al. (US 2016/0162569) further in view of Johnson et al. (US 8,996,425).
Claim 4:
While Williams, Pearson and Erle disclose claim 1, and Williams and Erle discloses “sentiment scores”, neither explicitly disclose the following limitations; however, Johnson does disclose:
wherein the set of survey logic rules maps the multiple possible  sequences  through the plurality of digital survey questions based on different gradations of sentiment scores for the indicated topic; (see at least column 9, lines 25-column 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams, the logical conditions to select next questions of Pearson and the determining of positive or negative sentiment using machine learning of Erle with the guided review questions based on sentiment of Johnson to elicit reviews that are more detailed and helpful for users interested in items (see column 2, lines 56-60).

Claim 5:
While Williams, Pearson and Erle disclose claim 1, and Williams and Erle disclose “sentiment scores” and Williams further discloses if a confidence interval is within an acceptable range follow-up questions may or may not occur (see ¶0038), neither explicitly disclose the following limitations; however, Johnson does disclose:
determining an additional sentiment score for an additional topic within the text-based response; and  selecting, and additional follow-up digital survey questions to provide based on that the additional sentiment score satisfies an additional logical condition . (see at least column 9, lines 25-column 10, lines 1-15, based on user sentiment rating review questions can be selected corresponding to the rating, where the ratings are the gradations of sentiment scores)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams, the logical conditions to select next questions of Pearson and the determining of 
	Claim 12 for a system and Claim 19 for a crm substantially recites the subject matter of Claim 4 and is rejected based on the same rationale.

Claims 7,8, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Williams et al. (US 2014/0316856) in view of Pearson et al. (US 2011/0106731) further in view of Cates et al. (US 2011/0077988).
Claim 7:
While Williams and Pearson disclose claim 1, and Williams further disclose noting the length of the consumer response (see ¶0034), neither explicitly disclose the following limitation; however, Cates does disclose:
further comprising determining  a magnitude for the text-based response, wherein the magnitude reflects an effort taken to generate the text-based response; and(see at least ¶0049, measure vocality of a user which is the absolute or relative size of the input provided by the user such as number of words, characters or sentences)
generating an overall score for the text-based response by combining the magnitude with the sentiment score(see at least ¶0051, a user’s vocality score may be combined with the analysis of the content of user input (e.g. emotions) to produce labels for the user indicating positive, negative or neutral)


Claim 8:
While Williams, Pearson and Cates disclose claim 7, and Williams further discloses wherein generating the follow-up digital survey question is based on determining that the overall score is within a particular range of overall scores. (see at least ¶0043, identifying that a respondent has replied with an overly simplistic phrase the system prompts the respondent to enrich their comment, where the overly simplistic phrase may encompass a range and threshold; see also ¶0040, sentiment measure)), neither Williams nor Pearson explicitly disclose the following limitations; however, Cates does disclose:
further comprising generating an overall score for the text-based response by combining the magnitude and the sentiment score; and (see at least ¶0051, a user’s vocality score may be combined with the analysis of the content of user input (e.g. emotions) to produce labels for the user indicating positive, negative or neutral)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the conductive survey of Williams, the logical conditions to select next questions of Pearson with the measure of vocality of 
Claims 14 and 15 for a system substantially recites the subject matter of Claims 7 and 8 for a method and are rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Pearson et al. (US 2011/0106731) discloses a questionnaire system that utilizes logical conditions to determine follow-up questions.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683